DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-10, is/are filed on 3/9/21 are currently pending. Claim(s) 1-10 is/are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-10 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim(s) 1, 2, 3, 9, and 10 the limitation "preferably” renders the claim indefinite, specifically the claim recites a broad range followed by a narrow range. Hence, the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by GB 1346569 A.

    PNG
    media_image1.png
    718
    576
    media_image1.png
    Greyscale

Regarding claims 9-10, GB 1346569 A discloses a filter candle having at least two filter elements (20) which are designed as identical parts and, arranged one atop the other, have a filter medium that surrounds an inner filter cavity (19) and that exchangeably accommodates a receiving element (11, 12) having an adsorption medium (23).  A filter element (20) having a filter medium that surrounds an inner filter cavity (19) and that, on each end side, is enclosed by an end cap that leaves free an access point to the filter cavity, wherein the filter cavity exchangeably accommodates a receiving element (11, 12) having an adsorption medium (36).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herges (US 20140124430 A1) in view of DE 2118777 A1 (IDS) or GB 1346569 A (IDS).

    PNG
    media_image2.png
    754
    507
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    708
    574
    media_image3.png
    Greyscale

Regarding claim 1, Herges teaches filter device for fluids, having a filter housing (1), in which element receptacles (31) for a plurality of filter elements (33) are provided, the filter medium (35) of which separates in the filter housing (1) a dirt side (5) from a clean side (7),wherein the filter housing (1) can be opened for inserting and removing the filter elements (33), and wherein for the filter elements (33) a support in the manner of a basket (19) is provided, which can be inserted into the filter housing (1) and removed from the filter housing (1) and to which the filter elements (33) can be detachably fixed [0026-0033].Hedges does not teach in addition to the filter medium (35) for particle filtration an 
Regarding claim 2, GB 1346569 A teaches characterized in that the adsorption medium (36) comprises activated carbon, is formed entirely of activated carbon.
Regarding claim 3, Herges as combined teaches characterized in that at least two filter elements are arranged one above the other to form a filter stack through which a receptacle element, preferably formed in the manner of a replacement cartridge, passes, wherein said receptacle element comprises the adsorption medium.
Regarding claim 4, DE 2118777 A1 teaches characterized in that the receptacle element (38) has a cylindrical shell (i.e. 91’ outer shell), which contains the adsorption medium as filling and which has fluid passage points at least at its free, opposite end faces.
Regarding claim 5, Herges teaches characterized in that the respective filter element (33) comprises a multilayered, pleated filter medium (35) encompassing the shell (40) of the receptacle element (38) [0029].

Regarding claim 7, Herges teaches characterized in that the basket (19) comprises a supporting plate (23) which, arranged in the installation position in the housing (1), separates the dirt side (5) from the clean side (7) and, to form the element receptacles, comprises fluid passages (31) to which the filter elements (33) can be detachably fixed such that the fluid passages (31) are connected to the inner filter cavity (37) encompassed by the filter medium (35) [0031].
Regarding claim 8, Herges teaches characterized in that the filter housing (1) has a circular-cylindrical section accommodating the basket (19) and having an opening (13) that can be closed by a removable cover (15), wherein through said opening (13) the basket (19) can be inserted and removed, and in that the supporting plate (23) is circular and, in the installation position, is circumferentially sealed to a housing wall [0026-0027].
Regarding claim 9, Herges teaches having at least two filter elements (33), which are formed as identical parts and which in superposed arrangement comprise a filter medium (35) encompassing an inner filter cavity (37), wherein said filter medium (35) accommodates a receptacle element (38) having an adsorption medium (36), in a replaceable manner (claim 9).
Regarding claim 10, Herges as combined teaches filter element, in particular as a component of a filter candle according to claim 9, having a filter medium (35) encompassing an inner filter cavity (37), wherein said filter medium is enclosed at each end by an end cap (41, 43) each leaving an access to the filter cavity (37) free, characterized in that a receptacle element having an adsorption medium, preferably in replaceable manner, is contained in the filter cavity (see rejection of claims 1-7).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/WAQAAS ALI/Primary Examiner, Art Unit 1777